FOR IMMEDIATE RELEASE March 10, 2010 For Additional Information: Cecil Whitmore Investor Relations Littlefield Corporation 512-476-5141 PH 512-476-5680 FX cwhitmore@littlefield.com Littlefield Corporation Announces Q4 2009 and CY 2009 Results Achieves Record Revenue Littlefield Corporation (OTCBB: LTFD) today announced results for the fourth quarter and full year of 2009. The Company achieved a record level of revenue from continuing operations in both its fourth quarter and full year which increased 4% and 12% respectively over thecomparable prior year periods; the new records were mainly attributed to the contribution of acquired halls paired with continued relatively stable performance throughout its regional bingo operations. In the prior year the Company’s results included a significant unfavorable impact on earnings of fourth quarter charges associated with a write-down of the carrying value of goodwill and other assets in addition to certain contract termination costs, renovations, re-openings and the start-up of new halls in Texas and ongoing legal expenses. Excluding the impact of these noted items from both years, income from continuing operations improved by $162,000 and $868,000 respectively over the prior year’s fourth quarter and full year. For the full year of 2009, the Company posted consolidated net income of approximately $236,000.The earnings improvement was created by the record revenue in conjunction with company-wide restructuring initiatives which included closing certain operations.
